Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 18
Claims 8, 10, 11, 16, and 19 recite the limitation “one or more of the first image or the second image”, which is highly unclear. This limitation was interpreted similar to Claim 1, above.

Claim 12 recites the limitation “one or more of the first image, the second image or a fourth image”, which is highly unclear. For examination purposes, examiner interpreted this limitation such that the first image may consist of more than one images, while the second and fourth images consists of only one image each.

Claim 14 recites the limitation “input one or more of the first image or a second image”, which is highly unclear. This limitation was interpreted similar to Claim 1, above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 2, 9-11, 14, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Piat, et. al., US Pat. No. 10818019 (herein referred to as Piat).

Regarding Claim 1, Piat teaches a method, comprising: 
inputting one or more of a first image or a second image into a fully convolutional network, [Piat, (Col. 12, Lines 25-30 ), teaches live 2D medical images acquired during surgery to be registered with pre-operative 3D volume image data. (Col. 1, Lines 55-60), The 3D volume data is converted into 2D digitally reconstructed radiograph (DRR) based on current transformation parameters. (Col. 2, Lines 30) Both DRR and 2D medical images are eventually inputted into a trained multi-agent DNN that is a fully convoluted network or FCN for registration. See also Fig. 2. 
The ‘one or more of a first image or a second image’ in the claim is broadly interpreted such that either the first image or the second image may consist of one or more images, but not both. Hence, the ‘first image’ is broadly interpreted as the pre-operative 3D volume data transformed to 2D DRR image. The ‘second image’, is broadly interpreted as the live 2D medical images]
determining an updated fully convolutional network by optimizing a similarity metric associated with spatially transforming the first image to match the second image, [Piat, (Col. 6, Lines 10 and 65), teaches that the “fully convolutional network based training strategy” is trained to learn a 2D/3D registration policy. The details of the training process are extensively discussed in Columns 7-12. Piat further discusses that (Col. 7, Line 20) the goal is to find the Transformation that aligns the projection of the 3D Volume with the X-ray (2D) image using their coordinate systems. (Col. 8, Line 40) The optimization target for the registration process is a distance-based reward system, (Col. 9, line 1) or more specifically, a ‘distance metric’ (Col. 8, Line 50) in which the smallest distance to the ground truth leads to the correct registration between the 2D and 3D images. The term ‘spatially transforming’ is broadly interpreted as the transformation process using the coordinates of the 2D images and projected 3D image pairs to successfully register together as determined by the ‘similarity metric’, which is broadly interpreted as the distance based reward system i.e. distance metric.] 
wherein one or more values of the fully convolutional network are adjusted to optimize the similarity metric; [Piat, (Col. 8, Line 30), teaches that the method uses special Euclidean group corresponding to translations and rotations. (Col. 8, Line 30), The 12 possible adjustments include adjusting the translation along the x, y, or z axis …, and adjusting the rotation about the x, y, or z axis … to optimize the distance metric. The ‘one or more values’ being adjusted for optimization are broadly interpreted as the translational and rotational adjustments along the x, y, z axes.]   
and registering one or more of the first image or the second image based on the updated fully convolutional network. [Piat, (Col. 12, Line 48), teaches that once trained, the multi-agent DNN that is a fully convoluted network is applied to multiple regions of interest in the DRR image (i.e. projected 3D image) to calculate action-values for each region of interest (ROI). These action-values (Col. 2, Line 20) correspond to a reduction of distance between a current transformation and the ground truth transformation resulting from each of the plurality of possible action.  Furthermore, (Col. 14, Line 32) the method teaches that the registration result is output. The 3D medical volume is transformed by the transformation to register the 3D medical volume to the 2D medical image].

Regarding Claim 2, Piat teaches the method of claim 1, wherein:
the fully convolutional network is configured to apply a displacement field for registering the first image and the second image … [Piat, (Col. 2, Line 60), teaches that “the FCN policy network is trained based on a plurality of training image pairs by applying, for each training image pair, N random 2D shifts to the first feature vector map to simulate translations of a 3D volume in an imaging plane, determining a Euclidean loss between a ground truth reward map and the estimated reward map output from the decoder FCN for each 2D shift, and learning parameters of the encoder FCN and the decoder FCN to minimize a total Euclidean loss for all of the 2D shifts. The ‘displacement field’ is broadly interpreted as the N random 2D shifts to the first feature vector map applied to the training image pairs. The ‘first image and second image’ are broadly interpreted as the training image pairs] 
… on one or more of a voxel-by-voxel or a pixel-by-pixel basis. [Piat, (Col. 12, Line 65 to Col 13, Line 5), further teaches that “the FCN decoder outputs a dense reward map in which each pixel location includes the respective set of action-values for the ROI centered at that pixel location in the 2D medical image and the DRR”. The ‘voxel-by voxel or pixel-by-pixel’ application of displacement field is broadly interpreted as the set of action values (applied) to each pixel location for the ROI centered at that pixel location in the 2D medical image and the DRR. These action-values (Col. 2, Line 20) correspond to a reduction of distance between a current transformation and the ground truth transformation resulting from each of the plurality of possible action].

Regarding Claim 9, Piat teaches the method of claim 1, wherein:
the one or more values of the fully convolutional network comprise one or more of a kernel size or a stride of one or more layers of the fully convolutional network. [Piat, (Col. 10, Line 15 and Table 1), shows the “configurations for the encoder/decoder CNNs and their equivalent FCNs ... Parameters for the convolutional layers are written as m x n x f, where n x m is the convolutional kernel size, and f is the number of feature maps, sk indicates that the layer has a stride of k, and dk indicates that the filter kernel is dilated k times”].

Regarding Claim 10, Piat teaches the method of claim 1, wherein:
the fully convolutional network comprises a plurality of layers applying operations to one or more of the first image or the second image, [Piat, (Col. 9, Line 30 and Fig. 4), discusses an exemplary single agent DNN that is trained to learn 2D/3D registration policy that includes convolutional neural network (CNN) encoders and a neural network (NN) decoder. (Col. 9, Line 50) Table 1 shows a detailed layer configuration of the encoder] 
and wherein the plurality of layers comprises one or more of a convolution layer, a deconvolution layer, a pooling layer, a normalization layer, an activation layer, or a multi-output regression layer. [Piat, (Col. 10, Line 15 and Table 1), shows the “configurations for the encoder/decoder CNNs and their equivalent FCNs ... Parameters for the convolutional layers are written as m x n x f, where n x m is the convolutional kernel size, and f is the number of feature maps, sk indicates that the layer has a stride of k, and dk indicates that the filter kernel is dilated k times”].

Regarding Claim 11, Piat teaches the method of claim 1, wherein:
the fully convolutional network is not trained with training data before inputting one or more of the first image or the second image into the fully convolutional network. [Piat, (Col. 6, Lines 10 and 65), teaches that the “fully convolutional network based training strategy” is trained to learn a 2D/3D registration policy, and therefore initially untrained. The details of the training process are discussed in Columns 7-12.]

Regarding Claim 14, Piat teaches a system [Piat, (Col. 1, Line 48), system], comprising: 
a scanning device configured to generate a first image of an object of interest … [Piat, (Col. 17, Line 1), “One or more image acquisition devices, such as a CT scanning device, X-ray acquisition device, C-arm image acquisition device, MR scanning device, Ultrasound device, etc.”];
… and a computing device configured to … [Piat, (Col. 12, Line 5), “the trained FCN network can be stored on a memory or storage device of a computer system and used for performing 2D/3D registration on newly received medical images”]:
… receive the first image … [Piat, (Col. 12, Line 35), “The 3D medical volume can be received directly from an image acquisition device (e.g., CT scanner, MRI scanner, etc.) used to acquire the 3D volume”]; 
[Piat, (Col. 12, Line 35), “The 3D medical volume can be received directly from an image acquisition device (e.g., CT scanner, MRI scanner, etc.) used to acquire the 3D volume … The 2D medical image can be received directly from an image acquisition device (e.g., X-ray device)” (Col. 2, Lines 30) Both 3D volume/2D images are eventually inputted into a trained multi-agent DNN that is a fully convoluted network or FCN for transformation and registration. See also Fig. 2]; 

The remaining limitations do not read or further define over the limitations of claim 1 above. Therefore, claim 14 is rejected for the same reasons as set forth in claim 1, above.

Regarding Claim 16, Piat teaches the system [Piat, (Col. 1, Line 48), system], of claim 15. 
The remaining limitations do not read or further define over the limitations of claim 11 above. Therefore, claim 16 is rejected for the same reasons as set forth in claim 11, above.

Regarding Claim 18, Piat teaches a device [Piat, (Col. 3, Line 15), apparatus], comprising:
one or more processors [Piat, (Col. 17, Line 2), “Computer contains a processor, which controls the overall operation of the computer”], and memory storing instructions [Piat, (Col. 17, Line 7), “The computer program instructions may be stored in a storage device (e.g., magnetic disk) and loaded into memory”] that, when executed by the one or more processors, cause the device to perform limitations that do not read or further define over the limitations of claim 1 above. Therefore, claim 18 is rejected for the same reasons as set forth in claim 1, above.

Regarding Claim 19, Piat teaches the device [Piat, (Col. 3, Line 15), apparatus] of claim 18. The remaining limitations do not read or further define over the limitations of claim 11 above. Therefore, claim 19 is rejected for the same reasons as set forth in claim 11, above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Piat, et. al., US Pat. No. 10818019 (herein referred to as Piat) in view of Shah, et. al., US Pat. No. 10699163 (herein referred to as Shah).

Regarding Claim 3, Piat teaches the method of claim 1.

… wherein the first image is based on a first imaging modality and the second image is based on a second imaging modality different than the first imaging modality
However, Shah teaches:
… wherein the first image is based on a first imaging modality [Shah, (Col. 1, Line 45), “A first image of a structure (e.g., tissue) may be captured by a first imaging modality“] and the second image is based on a second imaging modality different than the first imaging modality [Shah, (Col. 1, Line 45), “A second image of the same structure may be captured by a second imaging modality“. Figs 2, 3, and 4 shows that the second modality is different from the first].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Shah into the system or method of Piat since different modalities may contain different information about a particular object and overlaying images taken with different modalities may possibly reveal information that are not apparent from each modality alone.

Regarding Claim 4, Piat teaches the method of claim 1.
Piat does not expressly disclose:
… wherein the first image comprises a magnetic resonance imaging (MRI) scan image and the second image comprises a computed tomography (CT) scan image.
However, Shah teaches:
… wherein the first image comprises a magnetic resonance imaging (MRI) scan image and the second image comprises a computed tomography (CT) scan image. [Shah, (Col. 1, Line 45), “A first image of a structure (e.g., tissue) may be captured by a first imaging modality and a second image of the same structure may be captured by a second imaging modality“. Figs 2, 3, and 4 shows that the first modality is different from the first. (Col. 4, line 15), “… the two imaging modalities may comprise two different imaging technologies which employ different hardware (e.g., MRI and CT)”]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Shah into the system or method of Piat so that a patient may get much of the benefit of a CT scan, without getting exposed to the higher x-ray dose of the CT scan since the scan result is used to register with an MRI image for labeling purposes. The patient does not have to be continually exposed to CT scan radiation.

Regarding Claim 15, Piat teaches the system [Piat, (Col. 1, Line 48), system], of claim 14.
The remaining limitations do not read or further define over the limitations of claim 3 above. Therefore, claim 15 is rejected for the same reasons as set forth in claim 3, above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Piat, et. al., US Pat. No. 10818019 (herein referred to as Piat) in view of Peters, et al., US PG Pub No. 20130266230 (herein referred to as Peters).

Regarding Claim 5, Piat teaches the method of claim 1.
Piat does not expressly disclose:

However, Peters teaches:
… wherein the first image represents a first object of interest and the second image represents a second object of interest [Peters, (para. 0006) teaches an image registration method with "an image providing unit for providing a first image of a first object and a second image of a second object"]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Peters into the system or method of Piat since (Peters, para. 0010)  corresponding image elements may be relatively reliably found in the first image and in the second image on the basis of relative spatial positions, thereby improving the registration quality the first object and second object refers to the same target object.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Piat, et. al., US Pat. No. 10818019 (herein referred to as Piat) in view of Peters, et al., US PG Pub No. 20130266230 (herein referred to as Peters) and in further view of Oh, et. al., US PG Pub No. 20160174945 (herein referred to as Oh).

Regarding Claim 6, the combination of Piat and Peters teaches the base claim. The combination further teaches the method of claim 5
The combination does not expressly disclose:

However, Oh teaches:
… wherein the first object of interest is associated with a first patient and the second object of interest is associated with a second patient. [Oh, (para. 0123 and Fig. 11A) teaches a reconstructing and resampling of the images acquired in each of the respiratory phases ... extracted from the 4D MRI images ... taken from first patient ... and second patient ... to Nth patient ..., the correspondence between the organs in a patient may be acquired].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Oh into the modified system or method of Piat and Peters in order to [Oh, (para. 0119] precisely perform image registration between the first image and the second image while capturing rhythmic movement (i.e. such as during respiration, where the transformation may be generated according to each respiratory phase). The first patient and second patient refers to the same target patient. In a case of different modalities, the first patient may refer to the patient for modality 1 while the second patient may refer to the patient for modality 2. Likewise, the first patient and second patient may refer to the same target patient.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Piat, et. al., US Pat. No. 10818019 (herein referred to as Piat) in view of Taerum, et. al., US PG Pub No. 20200085382 (herein referred to as Taerum).

Regarding Claim 7, Piat teaches the method of claim 1.
Piat does not expressly disclose:
… wherein the first image represents a first object of interest associated with a first time and the second image represents the first object of interest associated with a second time different than the first time.
However, Taerum teaches:
… wherein the first image represents a first object of interest associated with a first time and the second image represents the first object of interest associated with a second time different than the first time. [Taerum, (para. 0035), "A machine learning system ... receives two sets of image data representative of the same anatomical structure; The two sets of image data may be from the same patient and may have been acquired at different times"]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Taerum into the system or method of Piat in order to perform the registration process using at least one previously recorded medical images (i.e. to review medical history).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Piat, et. al., US Pat. No. 10818019 (herein referred to as Piat) in view of Parthasarathy, et. al., US PG Pub No. 20150016728 (herein referred to as Parthasarathy).

Regarding Claim 8, Piat teaches the method of claim 1, wherein:
registering one or more of first image or the second image based on the updated fully convolutional network comprises spatially transforming the first image … [Piat, (Col. 12, Lines 25-30 ), teaches live 2D medical images acquired during surgery to be registered with pre-operative 3D volume image data. (Col. 1, Lines 55-60), The 3D volume data is converted into 2D digitally reconstructed radiograph (DRR) based on current transformation parameters. (Col. 2, Lines 30) Both DRR and 2D medical images are eventually inputted into a trained multi-agent DNN that is a fully convoluted network or FCN for registration. See also Fig. 2. 
The ‘one or more of a first image or a second image’ in the claim is broadly interpreted such that either the first image or the second image may consist of one or more images, but not both. Hence, the ‘first image’ is broadly interpreted as the pre-operative 3D volume data transformed to 2D DRR image. The ‘second image’, is broadly interpreted as the live 2D medical images]
Piat does not expressly disclose:
… to at least partially match the second image.
However, Parthasarathy teaches:
to at least partially match the second image. [Parthasarathy, (para. 0032), teaches an embodiment such that “it is evaluated whether whole volume registration is superior to partial registration. In partial registration, only a portion of the image volume will be registered correctly, while the rest may or may not be”].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Parthasarathy into the system or method of Piat because in certain cases, partial registration may be superior to whole volume registration. In such cases, partial registration may make sense over full registration.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Piat, et. al., US Pat. No. 10818019 (herein referred to as Piat) in view of Johnson, et. al., US Pat. No. 10935773 (herein referred to as Johnson).

Regarding Claim 12, Piat teaches the method of claim 1, further comprising:
determining a further updated fully convolutional network by further optimizing the similarity metric … [Piat, (Fig. 2, element 214 and Col. 14 lines 6 to 15), shows that transformation parameters of the fully convolutional network are updated. The ‘similarity metric’ may be broadly interpreted as the transformation parameters, which also include the distance metric.]
Piat does not expressly disclose:
… based on matching a third image to one or more of the first image, the second image, or a fourth image.
However, Johnson teaches:
… based on matching a third image to one or more of the first image, the second image, or a fourth image. [Johnson, (Col 41, line 42) Embodiment 16 teaches a device that can receive a second pair of images (i.e. third image and fourth image) that are not registered with each other. The second pair of images are then registered together using the statistical model based on the registration results of a first pair of images. (Col 11, line 55) Furthermore, the performance of the statistical model can be improved with feedback from the results upon validation. The iterative training procedure between pairs of labeled and unlabeled images may be fully appreciated from Col. 15, Line 37 to Line 49 as well as in Fig. 3A.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Johnson into the system or method of Piat in order to improve feedback from the results of subsequent image input.

Claims 13, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Piat, et. al., US Pat. No. 10818019 (herein referred to as Piat) in view of Ji, et. al., US PG Pub No. 20160358314 (herein referred to as Ji).

Regarding Claim 13, Piat teaches the method of claim 1, wherein:
determining the updated fully convolutional network by optimizing the similarity metric associated with spatially transforming the first image to match the second image … [Piat, (Fig. 2, element 214 and Col. 14 lines 6 to 15), shows that transformation parameters of the fully convolutional network are updated. The ‘similarity metric’ may be broadly interpreted as the transformation parameters, which also include the distance metric.]
Piat does not expressly disclose:
… comprises using a self-supervision process in which a processor uses an algorithm to adjust the one or more values of the fully convolutional network until a value of the similarity metric reaches a threshold value. 
However, Ji teaches:
… comprises using a self-supervision process in which a processor uses an algorithm to adjust the one or more values of the fully convolutional network until a value of the similarity [Ji, (Abstract) teaches a method that includes performing image registration to align series of images with the reference image. (para. 0011) The learning process may include unsupervised K-means of learning. It also evaluates the series of aligned images for a subset of pixel locations that exhibit high cross-frame variation may include determining a deviation of pixels aligned at each location, and comparing the result to a threshold; the deviation may include a mean square distance to the median of one or more pixel channels. The ‘similarity metric’ may be broadly interpreted as the mean square distance to median.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Ji into the system or method of Piat in order to [Ji, (para. 0065)] substantially reduce noise and exclude motion biases at the subset of pixel locations.

Regarding Claim 17, Piat teaches the system of claim 14, wherein the computing device [Piat, (Col. 3, Line 15), apparatus], is configured to perform limitations that do not read or further define over the limitations of claim 13 above. Therefore, claim 17 is rejected for the same reasons as set forth in claim 13, above.

Regarding Claim 20, Piat teaches the device [Piat, (Col. 3, Line 15), apparatus] of claim 19, wherein the instructions [Piat, (Col. 3, Line 19), instructions] cause the device [Piat, (Col. 3, Line 15), apparatus] to perform limitations that do not read or further define over the limitations claim 13 above. Therefore, claim 20 is rejected for the same reasons as set forth in claim 13, above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Samset, et. al. US PG Pub. No. 20180260950 (herein referred to as Samset) teaches systems and methods for visualizing a multi-modal medical image for diagnostic medical imaging. A first and second image data sets of an anatomical structure of interest are received and registered to a geometrical model of the anatomical structure of interest to form a registered image. The geometrical model includes a location of an anatomical marker. The systems and methods further display the registered image.

W. R. Crum, et. al., "Non-rigid image registration: theory and practice", The British Journal of Radiology, 77 (2004), S140–S153) teaches the current state of the art of non-rigid registration that puts on-going research in context and highlights current and future clinical applications that might benefit from this technology.

V. Vishnevskiy, et. al., "Isotropic Total Variation Regularization of Displacements in Parametric Image Registration", IEEE TRANSACTIONS ON MEDICAL IMAGING, VOL. 36, NO. 2, FEBRUARY 2017) discusses isotropic Total Variation (TV) regularization is used to enable accurate registration near such interfaces. TV-regularization for parametric displacement fields was 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A AGRA whose telephone number is (571) 272-4045. The examiner can normally be reached on Telework M-F 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on (571) 272-3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If Application/Control Number: 16/526,760 you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANCISCO A AGRA/Examiner, Art Unit 2666                                                                                                                                                                                                        
		/KIM Y VU/                           Supervisory Patent Examiner, Art Unit 2666